Case 18-33967-bjh11 Doc 1860 Filed 09/06/19           Entered 09/06/19 09:43:28        Page 1 of 7



Trey A. Monsour                                    Jeremy R. Johnson (Admitted Pro Hac Vice)
State Bar No. 14277200                             Polsinelli PC
Polsinelli PC                                      600 3rd Avenue, 42nd Floor
2950 N. Harwood, Suite 2100                        New York, New York 10016
Dallas, Texas 75201                                Telephone: (212) 684-0199
Telephone: (214) 397-0030                          Facsimile: (212) 684-0197
Facsimile: (214) 397-0033                          jeremy.johnson@polsinelli.com
tmonsour@polsinelli.com

COUNSEL TO THE DEBTORS AND
DEBTORS IN POSSESSION

                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

                                               §
In re:                                         §     Chapter 11
                                               §
Senior Care Centers, LLC, et al.,1             §     Case No. 18-33967 (BJH)
                                               §
                       Debtors.                §     (Jointly Administered)
                                               §

                NOTICE OF AGENDA OF MATTERS SCHEDULED
             FOR HEARING ON SEPTEMBER 10, 2019 AT 2:00 P.M. (CT)

MATTERS GOING FORWARD

1.       Application for Allowance and Payment of Administrative Claim Filed by Michael
         Brandley [Docket No. 608; Filed 03/01/2019]

         Related Document(s):

                a)     Stipulation and Agreed Order Concerning Application for Allowance and
                       Payment of Administrative Claim Filed by Michael Brandley [Docket No.
                       921; Entered 04/11/2019]

                b)     Amended Notice of Status Conference [Docket No. 1535; Filed
                       07/16/2019]


1
  The Debtors in the Chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, are set forth in the Order (I) Directing Joint Administration of Chapter 11
Cases, and (II) Granting Related Relief [Docket No. 569] and may also be found on the Debtors’
claims agent’s website at https://omnimgt.com/SeniorCareCenters. The location of the Debtors’
service address is 600 North Pearl Street, Suite 1100, Dallas, Texas 75201.


70311589.3
Case 18-33967-bjh11 Doc 1860 Filed 09/06/19            Entered 09/06/19 09:43:28    Page 2 of 7



         Response(s) Received:

                   a)   CIBC Bank USA’s Response to the Application for Allowance and
                        Payment of Administrative Claim Filed by Michael Brandley and
                        Reservation of Rights [Docket No. 1348; Filed 06/14/2019]

         Status:        This matter will go forward as a status conference.

2.       Second Motion of Debtors for Entry of an Order Extending Time to File Notices of
         Removal of Civil Actions [Docket No. 1460; Filed 06/28/2019]

         Objection Deadline:           July 19, 2019

         Related Document(s):

                   a)   Notice of Hearing [Docket No. 1555; Filed: 07/18/2019]

         Response(s) Received:

                   a)   None.

         Status:        This matter will go forward.

3.       Motion of Debtors for Entry of an Order (I) Approving Settlement Agreement by and
         between the Debtors and Certain Dental Providers, and (II) Granting Related Relief
         [Docket No. 1599; Filed 07/22/2019]

         Objection Deadline:           September 6, 2019

         Related Document(s):

                   a)   Notice of Hearing [Docket No. 1682; Filed 08/02/2019]

         Response(s) Received:

                   a)   None.

         Status:        This matter will go forward.

4.       First Interim Application by BDO USA, LLP to Provide a Chief Executive Officer, Chief
         Financial Officer, and Additional Personnel for the Period December 4, 2018 through and
         including February 28,2019 [Docket No. 1449; Filed 06/27/2019]

         Objection Deadline:           July 18, 2019

         Related Document(s):

                   a)   Notice of Hearing [Docket No. 1555; Filed: 07/18/2019]



                                                 2
70311589.3
Case 18-33967-bjh11 Doc 1860 Filed 09/06/19            Entered 09/06/19 09:43:28     Page 3 of 7



                   b)   Supplemental Statement of Michele Michaelis, in Support of the First
                        Interim Application by BDO USA, LLP to Provide a Chief Executive
                        Officer, Chief Financial Officer, and Additional Personnel for the Period
                        December 4, 2018 through and including February 28, 2019 [Docket No.
                        1561; Filed 07/18/2019]

         Response(s) Received:

                   a)   Limited Objection of CIBC Bank USA to the First Interim Application by
                        BDO USA, LLP to Provide a Chief Executive Officer, Chief Financial
                        Officer, and Additional Personnel for the Period December 4, 2018
                        through and including February 28,2019 [Docket No. 1553; Filed
                        07/18/2019]

         Status:        This matter will go forward.

5.       First Interim Application of Smith & Douglas, Inc. for Allowance of Fees and
         Reimbursement of Expenses [Docket No. 1639; Filed 07/18/2019]

         Objection Deadline:          August 19, 2019

         Related Document(s):

                   a)   Notice of Hearing [Docket No. 1643; Filed 07/29/2019]

         Response(s) Received:

                   a)   CIBC Bank USA’s Limited Objection to the First Interim Application of
                        Smith & Douglas, Inc. for Allowance of Fees and Reimbursement of
                        Expenses and Reservation of Rights [Docket No. 1745; Filed 08/15/2019]

         Status:        This matter will go forward.

6.       Second and Final Application of Sitrick and Company for Compensation for Services
         Rendered and Reimbursement of Expenses as Corporate Communications and Public
         Relations Consultants retained by the Debtors for the Period from December 1, 2018
         through March 31, 2019 [Docket No. 1650; Filed 07/30/2019]

         Objection Deadline:          August 23, 2019

         Related Document(s):

                   a)   Notice of Hearing [Docket No. 1660; Filed 07/31/2019]




                                                 3
70311589.3
Case 18-33967-bjh11 Doc 1860 Filed 09/06/19            Entered 09/06/19 09:43:28    Page 4 of 7



         Response(s) Received:

                   a)   Limited Objection of Love Funding Corporation to the Second and Final
                        Fee Application of Sitrick and Company for Compensation for Services
                        Rendered and Reimbursement of Expenses as Corporate Communications
                        and Public Relations Consultants retained by the Debtors and Debtors in
                        Possession for the Period from December 1, 2018 through March 31,2019
                        [Docket No. 1778; Filed 08/22/2019]

         Status:        This matter will go forward.

7.       Second Interim Application of FTI Consulting, Inc. for Allowance and Payment of Fees
         and Expenses as Financial Advisor to the Official Committee of Unsecured Creditors for
         the Period of March 1, 2019 through and including June 30,2019 [Docket No. 1655; Filed
         07/30/2019]

         Objection Deadline:          August 23, 2019

         Related Document(s):

                   a)   Notice of Hearing [Docket No. 1661; Filed 07/31/2019]

         Response(s) Received:

                   a)   Limited Objection of Love Funding Corporation to the Second Interim
                        Application of FTI Consulting, Inc. for Allowance and Payment of Fees
                        and Expenses as Financial Advisor to the Official Committee of
                        Unsecured Creditors for the Period of March 1, 2019 through and
                        including June 30,2019 [Docket No. 1779; Filed 08/22/2019]

         Status:        This matter will go forward.

8.       Second Interim Application of Greenberg Traurig, LLP for Allowance of Payment of
         Fees and Expenses as Counsel to the Official Committee of Unsecured Creditors for the
         Period of March 1, 2019 through and including June 30,2019 [Docket No. 1657; Filed
         07/30/2019]

         Objection Deadline:          August 23, 2019

         Related Document(s):

                   a)   Notice of Hearing [Docket No. 1662; Filed 07/31 /2019]




                                                 4
70311589.3
Case 18-33967-bjh11 Doc 1860 Filed 09/06/19            Entered 09/06/19 09:43:28    Page 5 of 7



         Response(s) Received:

                   a)   Limited Objection of Love Funding Corporation to the Second Interim Fee
                        Application of Greenberg Traurig, LLP for Allowance of Payment of Fees
                        and Expenses as Counsel to the Official Committee of Unsecured
                        Creditors for the Period from March 1, 2019 through June 30, 2019
                        [Docket No. 1781; Filed 08/22/2019]

         Status:        This matter will go forward.

9.       Second Interim Fee Application of Polsinelli PC for the Compensation and
         Reimbursement of Expenses as Counsel to the Debtors and Debtors in Possession for the
         Period from March 1, 2019 through June 30, 2019 [Docket No. 1673; Filed 08/01/2019]

         Objection Deadline:          August 24, 2019

         Related Document(s):

                   a)   Notice of Hearing [Docket No. 1683; Filed 08/02/2019]

         Response(s) Received:

                   a)   Limited Objection of Love Funding Corporation to the Second Interim Fee
                        Application of Polsinelli PC for the Compensation and Reimbursement of
                        Expenses as Counsel to the Debtors and Debtors in Possession for the
                        Period from March 1, 2019 through June 30, 2019 [Docket No. 1782;
                        Filed 08/22/2019]

         Status:        This matter will go forward.

10.      Second Interim Fee Application of Gray Robinson, P.A. for Compensation and
         Reimbursement of Expenses as Special Counsel to the Independent Board of Directors
         for the Period from March 1, 2019 through June 30, 2019 [Docket No. 1678; Filed
         08/02/2019

         Objection Deadline:          August 26, 2019

         Related Document(s):

                   a)   Notice of Hearing [Docket No. 1688; Filed 08/05/2019]

         Response(s) Received:

                   a)   Limited Objection of Love Funding Corporation to the Second Interim Fee
                        Application of Gray Robinson, P.A. for Compensation and
                        Reimbursement of Expenses as Special Counsel to the Independent Board
                        of Directors for the Period from March 1, 2019 through June 30, 2019
                        [Docket No. 1783; Filed 08/22/2019]


                                                 5
70311589.3
Case 18-33967-bjh11 Doc 1860 Filed 09/06/19            Entered 09/06/19 09:43:28    Page 6 of 7



         Status:        This matter will go forward.

Matters Not Going Forward

11.      Motion of Debtors for Entry of Order Authorizing Payment of Prepetition Claims Owing
         to Employee Benefits Administrators and Third Party [Docket No. 1026; Filed:
         04/30/2019]

         Objection Deadline:          May 21, 2019

         Related Document(s):

                   a)   Notice of Errata Re Motion of Debtors for Entry of Order Authorizing
                        Payment of Prepetition Claims Owing to Employee Benefits
                        Administrators and Third Party [Docket No. 1028; Filed 04/30/2019]

                   b)   Notice of Hearing [Docket No. 1555; Filed: 07/18/2019]

         Response(s) Received:

                   c)   Limited Response of Century Healthcare, LLC to Motion of Debtors for
                        Entry of an Order Authorizing Payment of Prepetition Claims Owing to
                        Employee Benefits Administrators and Third Party Providers [Docket No.
                        1096; Filed 5/16/2019]

                   d)   UMR Inc.’s Limited Objection to Motion of Debtors for Entry of Order
                        Authorizing Payment of Prepetition Claims Owing Administrators and
                        Third Party Providers [Docket No. 1151; Filed 5/20/2019]

                   e)   Objection of the Official Committee of Unsecured Creditors of Senior
                        Care Centers, LLC, Et Al., to the Debtors’ Motion for Entry of Order
                        Authorizing Payment of Prepetition Claims Owing to Employee Benefits
                        Administrators and Third party Providers [Relates to Docket Nos. 15, 78,
                        231, 1026] Docket No. 1165; Filed 5/21/2019]

                   f)   CIBC Bank USA’s Response to the Motion of Debtors for Entry of Order
                        Authorizing Payment of Prepetition Claims Owing to Employee Benefits
                        Administrators and Third Party Providers [Docket No. 1166; Filed
                        5/21/2019]

         Status:        This matter will not go forward.




                                                 6
70311589.3
Case 18-33967-bjh11 Doc 1860 Filed 09/06/19    Entered 09/06/19 09:43:28      Page 7 of 7



Dated: September 6, 2019                    Respectfully submitted,
       Dallas, Texas
                                            POLSINELLI PC

                                            /s/     Trey A. Monsour
                                            Trey A. Monsour
                                            State Bar No. 14277200
                                            2950 N. Harwood, Suite 2100
                                            Dallas, Texas 75201
                                            Telephone: (214) 397-0030
                                            Facsimile: (214) 397-0033
                                            tmonsour@polsinelli.com

                                            -and-

                                            Jeremy R. Johnson (Admitted Pro Hac Vice)
                                            600 3rd Avenue, 42nd Floor
                                            New York, New York 10016
                                            Telephone: (212) 684-0199
                                            Facsimile: (212) 684-0197
                                            jeremy.johnson@polsinelli.com

                                            Counsel to the Debtors and Debtors in
                                            Possession




                                        7
70311589.3
